Exhibit 10.1
STATE OF OHIO
LICKING COUNTY
SPLIT-DOLLAR AGREEMENT
          This SPLIT-DOLLAR AGREEMENT (this “Agreement”) made and entered into
effective as of the 19th day of May, 2008, by and between The PARK NATIONAL
BANK, a national bank headquartered in the State of Ohio (the “Bank”), and David
L. Trautman, an individual (“Insured”).
RECITALS:
          A. Insured is currently an employee and officer of the Bank and the
Bank desires to retain the Insured and induce him to provide valuable service to
the Bank for a considerable period.
          B. The Bank desires to provide Insured with certain death benefits
under a life insurance policy purchased by the Bank on the life of Insured.
          NOW, THEREFORE, the parties hereto, for and in consideration of ten
dollars and the mutual promises contained herein and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, do hereby agree as follows:
          1. This Agreement pertains to the life insurance policies (the
“Policy”)listed on Exhibit C, attached and made a part hereof:
          2. Ownership of Policy. The Bank shall own all of the right, title and
interest in the Policy and shall control all rights of ownership with respect
thereto. The Bank, in its sole discretion, may exercise its right to borrow
against or withdraw the cash value of the Policy. In the event coverage under
the Policy is increased, such increased coverage shall be subject to all of the
rights, duties and obligations set forth this Agreement.
          3. Designation of Beneficiary. Insured may designate one or more
beneficiaries (on the Beneficiary Designation Form attached hereto as Exhibit A)
to receive a portion of the death proceeds of the Policy payable pursuant hereto
upon the death of the Insured subject to any right, title or interest the Bank
may have in such proceeds as provided herein. In the event Insured fails to
designate a beneficiary, any benefits payable pursuant hereto shall be paid to
the estate of Insured.
          4. Maintenance of Policy. The Bank intends to maintain a policy for
purposes of this agreement. The Bank shall be responsible for making any
required premium payments and to take all other actions within the Bank’s
reasonable control in order to keep the Policy in full force and effect;
provided, however, that the Bank may replace the Policy with a comparable policy
or policies so long as Insured’s beneficiaries will be entitled to receive an
amount of death proceeds under Section 6 at least equal to those that the
beneficiaries would be entitled to if the original Policy were to remain in
effect. If any such replacement is made, all references herein to the “Policy”
shall thereafter be references to such replacement policy or policies. If the
Policy contains any premium waiver provision, any such waived premiums shall be
considered for the purposes of this Agreement as having been paid by the Bank.
The Bank shall be under no obligation to set aside, earmark or otherwise
segregate any funds with which to pay its obligations under this Agreement,
including, but not limited to, payment of Policy premiums.
          5. Reporting Requirements. The Bank will report on an annual basis to
the Insured the economic benefit attributable to this Agreement on IRS Form W-2
or its equivalent so that Insured can properly include said amount in his or her
taxable income. Under the Internal Revenue Code of 1986, as amended, his taxable
value of the benefit under this Agreement is not availed the same income tax
exclusion as is afforded to “group term life insurance”. Insured agrees to
accurately report and pay all applicable taxes on such amounts of income
reportable hereunder to Insured.
          6. Policy Proceeds. Subject to Section 8, upon the death of Insured,
the death proceeds of the Policy shall be divided in the following manner:

 



--------------------------------------------------------------------------------



 



               (a) The Insured’s beneficiary(ies) designated in accordance with
Section 3 shall be entitled to an amount equal to the lesser of (i) the Death
Benefit (as defined in Exhibit B hereto) or (ii) one hundred percent (100%) of
the difference between the total death proceeds payable under the Policy and the
“Cash Surrender Value of the Policy” (as defined in Section 7 below); such
difference in the total death proceeds and the Cash Surrender Value of the
Policy is defined as the “Net at Risk Amount.”
               (b) The Bank shall be entitled to any death proceeds payable
under the Policy remaining after payment to the Insured’s beneficiary(ies) under
Section 6(a) above.
               (c) The Bank and Insured shall share in any interest due on the
death proceeds of the Policy on a pro rata basis based upon the amount of
proceeds due each party divided by the total amount of proceeds, excluding any
such interest.
          7. Cash Surrender Value of the Policy. The “Cash Surrender Value of
the Policy” shall be equal to the cash value of the Policy at the time of the
Insured’s death or upon surrender of the Policy, as applicable, less (i) any
policy or premium loans or withdrawals or any other indebtedness secured by the
Policy, and any unpaid interest thereon, previously incurred or made by the
Bank, and (ii) any applicable surrender charges, as determined by the Insurer or
agent servicing the Policy.
          8. Termination of Agreement.

  (a)   This Agreement shall terminate upon the first to occur of the following:

  (i)   the distribution of the death benefit proceeds in accordance with
Section 6 above; or     (ii)   the termination of the Insured’s employment for
any reason (other than on account of the Insured’s death) prior to age 62    
(iii)   the insured attains age 84

  (b)   Insured acknowledges and agrees that the termination of this Agreement
pursuant to subsections (a)(ii) and (a)(iii) above prior to the death of Insured
shall terminate any right of Insured to receive any death proceeds of the Policy
under this Agreement, and such termination shall be without any liability of any
nature to Bank.

          9. Assignment. Insured shall not make any assignment of Insured’s
rights, title or interest in or to the death proceeds of the Policy whatsoever
without the prior written consent of the Bank (which may be withheld for any
reason or no reason in its sole and absolute discretion) and acknowledgment by
the Insurer.
          10. Administration.
               (a) This Agreement shall be administered by the Board of
Directors of the Bank (the “Board”).
               (b) As the administrator, the Board shall have the powers, duties
and discretion to:
                    i. Construe and interpret the provisions of this Agreement;
                    ii. Adopt, amend or revoke rules and regulations for the
administration of this Agreement, provided they are not inconsistent with the
provisions of this Agreement;
                    iii. Provide appropriate parties with such returns, reports,
descriptions and statements as may be required by law, within the times
prescribed by law and to make them available to the Insured (or the Insured’s
beneficiary) when required by law;

2



--------------------------------------------------------------------------------



 



                    iv. Take such other action as may be reasonably required to
administer this Agreement in accordance with its terms or as may be required by
law;
                    v. Withhold applicable taxes and file with the Internal
Revenue Service appropriate information returns with respect to any payments
and/or benefits provided hereunder;
                    vi. Appoint and retain such persons as may be necessary to
carry out its duties as administrator.
               (c) The Bank shall serve as the administrator with respect to
this Agreement. The administrator shall be responsible for the management,
control and administration of the Policy’s death proceeds. The administrator
may, in its reasonable discretion, delegate certain aspects of its management
and administrative responsibilities. If the administrator has a claim which it
believes may be covered under the Policy, it will contact the Insurer in order
to complete a claim form and determine what other steps need to be taken. The
Insurer will evaluate and make a decision as to payment. If the claim is
eligible for payment under the Policy, a check will be issued to the
administrator. If the Insurer determines that a claim is not eligible for
payment under the Policy, the administrator may, in its sole discretion, contest
such claim denial by contacting the Insurer in writing.
          11. Claims Procedures.
               (a) For purposes of these claims procedures, the Board shall
serve as the “Claims Administrator.”
               (b) If the Insured or any beneficiary of the Insured should have
a claim for benefits hereunder he or she shall file such claim by notifying the
Claims Administrator in writing. The Claims Administrator shall make all
determinations as to the right of any person or persons to a benefit hereunder.
Benefit claims shall be made by the Insured, his beneficiary or beneficiaries or
a duly authorized representative thereof (the “claimant).
               If the claim is wholly or partially denied, the Claims
Administrator shall provide written or electronic notice thereof to the claimant
within a reasonable period of time, but not later than ninety (90) days after
receipt of the claim. An extension of time for processing the claim for benefits
is allowable if special circumstances require an extension, but such an
extension shall not extend beyond one hundred eighty (180) days from the date
the claim for benefits is received by the Claims Administrator. Written notice
of any extension of time shall be delivered or mailed within ninety (90) days
after receipt of the claim and shall include an explanation of the special
circumstances requiring the extension and the date by which the Claims
Administrator expects to render the final decision.
               The notice of adverse benefit determination shall (i) specify the
reason for the denial; (ii) reference the provisions of this Agreement on which
the denial is based; (iii) describe the additional material or information, if
any, necessary for the claimant to receive benefits and explain why such
information is necessary; (iv) indicate the steps to be taken by the claimant if
a review of the denial is desired, including the time limits applicable thereto;
and (v) contain a statement of the claimant’s right to bring a civil action
under ERISA in the event of an adverse determination on review.
               If notice of the adverse benefit determination is not furnished
in accordance with the preceding provisions of this Section, the claim shall be
deemed denied and the claimant shall be permitted to exercise his right to
review as set forth below.
               (c) If a claim is denied and a review is desired, the claimant
shall notify the Claims Administrator in writing within sixty (60) days after
receipt of written notice of a denial of a claim. In requesting a review, the
claimant may submit any written comments, documents, records, and other
information relating to the claim, the claimant feels are appropriate. The
claimant shall, upon request and free of charge, be provided reasonable access
to, and copies of, all documents, records and other information “relevant” to
the claimant’s claim for benefits. The Claims Administrator shall review the
claim taking into account all comments, documents, records and other information
submitted by the claimant, without regard to whether such information was
submitted or considered in the initial benefit determination.

3



--------------------------------------------------------------------------------



 



               The Claims Administrator shall provide the claimant with written
or electronic notification of the benefit determination upon review. In the
event of an adverse benefit determination on review, the notice thereof shall
(i) specify the reason or reasons for the adverse determination; (ii) reference
the specific provisions of this Agreement on which the benefit determination is
based; (iii) contain a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of all do records
and other information “relevant” to the claimant’s claim for benefits; and
(iv) inform the claimant of the right to bring a civil action under the
provisions of ERISA.
               For purposes hereof, documents, records and information shall be
considered “relevant” to the claimant’s claim if it (i) was relied upon in
making the benefit determination, (ii) was submitted, considered, or generated
in the course of making the benefit determination, whether or not actually
relied upon in making the determination; or (iii) demonstrates compliance with
the administrative processes and safeguards of this claims procedure.
               (d) After exhaustion of the claims procedure as provided herein,
nothing shall prevent the claimant from pursuing any other legal or equitable
remedy otherwise available, including the right to bring a civil action under
Section 502(a) of ERISA, if applicable. Notwithstanding the foregoing, no legal
action may be commenced or maintained against the Bank, the Board, any member of
the Board or the Claims Administrator more than one (1) year after the claimant
has exhausted the administrative remedies set forth in this Section 11.
          12. Confidentiality. Insured agrees that the terms and conditions of
this Agreement, except as such may be disclosed in financial statements and tax
returns, or in connection with estate planning, are and shall forever remain
confidential, and Insured agrees that he shall not reveal the terms and
conditions contained in this Agreement at any time to any person or entity,
other than his financial and professional advisors unless required to do so by a
court of competent jurisdiction.
          13. Other Agreements. The benefits provided for herein for Insured are
supplemental life insurance benefits and shall not be deemed to modify, affect
or limit any salary or salary increases, bonuses, profit sharing or any other
type of compensation of Insured in any manner whatsoever. No provision contained
in this Agreement shall in any way affect, restrict or limit any existing
employment agreement between the Bank and Insured, nor shall any provision or
condition contained in this Agreement create specific rights of Insured or limit
the right of the Bank to discharge Insured with or without cause. Except as
otherwise provided therein, nothing contained in this Agreement shall affect the
right of Insured to participate in or be covered by or under any qualified or
non-qualified pension, profit sharing, group, bonus or other supplemental
compensation, retirement or fringe benefit plan constituting any part of the
Bank’s compensation structure whether now or hereinafter existing.
          14. Withholding. Notwithstanding any of the provisions hereof, the
Bank may withhold from any payment to be made hereunder such amount as it may be
required to withhold under any applicable federal, state or other law, and
transmit such withheld amounts to the applicable taxing authority.
          15. Miscellaneous Provisions.
               (a) Counterparts. This Agreement may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. This Agreement may be executed and delivered by facsimile
transmission of an executed counterpart.
               (b) Survival. The provisions of Sections 12 and 15 of this
Agreement shall survive the termination of this Agreement indefinitely,
regardless of the cause of, or reason for, such termination.
               (c) Construction. As used in this Agreement, the neuter gender
shall include the masculine and the feminine, the masculine and feminine genders
shall be interchangeable among themselves and each with the neuter, the singular
numbers shall include the plural, and the plural the singular. The term “person”
shall include all persons and entities of every nature whatsoever, including,
but not limited to, individuals, corporations, partnerships, governmental
entities and associations. The terms “including,” “included,” “such as” and
terms of similar import shall not imply the exclusion of other items not
specifically enumerated.

4



--------------------------------------------------------------------------------



 



               (d) Severability. If any provision of this Agreement or the
application thereof to any person or circumstance shall be held to be invalid,
illegal, unenforceable or inconsistent with any present or future law, ruling,
rule or regulation of any court, governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
rescinded or modified in accordance with such law, ruling, rule or regulation
and the remainder of this Agreement or the application of such provision to the
person or circumstances other than those as to which it is held inconsistent
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.
               (e) Governing Law. This Agreement is made in the State of Ohio
and shall be governed in all respects and construed in accordance with the laws
of the State of Ohio, without regard to its conflicts of law principles, except
to the extent superseded by the Federal laws of the United States.
               (f) Binding Effect. This Agreement is binding upon the parties,
their respective successors, permitted assigns, heirs and legal representatives.
Without limiting the foregoing, the terms of this Agreement shall be binding
upon Insured’s estate, administrators, personal representatives and heirs. This
Agreement may be assigned by Bank to any party to which Bank assigns or
transfers the Policy. This Agreement has been approved by the Bank’s Board of
Directors and the Bank agrees to maintain an executed counterpart of this
Agreement in a safe place as an official record of the Bank.
               (g) No Trust. Nothing contained in this Agreement and no action
taken pursuant to the provisions of this Agreement shall create or be construed
to create a trust of any kind, or a fiduciary relationship between the Bank and
the Insured, Insured’s designated beneficiary or any other person.
               (h) Assignment of Rights. None of the payments provided for by
this Agreement shall be subject to seizure for payment of any debts or judgments
against the Insured or any beneficiary; nor shall the Insured or any beneficiary
have any right to transfer, modify, anticipate or encumber any rights or
benefits hereunder; provided, however, that the undistributed portion of any
benefit payable hereunder shall at all times be subject to set-off for debts
owed by Insured to Bank.
               (i) Entire Agreement. This Agreement (together with its exhibits,
which are incorporated herein by reference) constitutes the entire agreement of
the parties with respect to the subject matter hereof and supercedes all prior
or contemporaneous negotiations, agreements and understandings, whether oral or
written, relating to the subject matter hereof.
               (j) Notice. Any notice to be delivered under this Agreement shall
be given in writing and delivered by hand, or by first class, certified or
registered mail, postage prepaid, addressed to the Bank or the Insured, as
applicable, at the address for such party set forth below or such other address
designated by notice.

         
 
  Bank:   PARK NATIONAL BANK
 
      50 N Third Street
 
      Newark, Ohio 43058-3500
 
      Attn: Chief Executive Officer
 
       
 
  Insured:   DAVID L. TRAUTMAN
 
      358 Bryn Du Dr.
 
      Granville, Ohio 43023

               (k) Non-waiver. No delay or failure by either party to exercise
any right under this Agreement, and no partial or single exercise of that right,
shall constitute a waiver of that or any other right.
               (l) Headings. Headings in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.

5



--------------------------------------------------------------------------------



 



               (m) Amendment. No amendments or additions to this Agreement shall
be binding unless in writing and signed by both parties. No waiver of any
provision contained in this Agreement shall be effective unless it is in writing
and signed by the party against whom such waiver is asserted. Notwithstanding
the foregoing, the Bank may amend, modify or terminate this Agreement (and may
do so retroactively) without the consent and or approval of the Insured or any
beneficiary of the Insured if such amendment, modification or termination is
necessary to ensure compliance with Code Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or in order to avoid the application of
any penalties that may be imposed upon the Insured and any beneficiary of the
Insured pursuant to the provisions of Code Section 409A.
               (n) Seal. The parties hereto intend this Agreement to have the
effect of an agreement executed under the seal of each.
               (o) Purpose. The primary purpose of this Agreement is to provide
certain death benefits to the Insured as a member of a select group of
management or highly compensated employees of the Bank.
               (p) Compliance with the AJCA. Code Section 409A, as added by the
American Jobs Creation Act of 2004 (AJCA), substantially revised the
requirements applicable to certain deferred compensation arrangements. If Code
Section 409A is found to be applicable, this Agreement is intended to comply,
and to be operated and administered in all respects in compliance, with the
requirements of Code Section 409A and all Internal Revenue Service rulings,
treasury regulations or other pronouncements or guidance implementing or
interpreting its provisions.
(Signature Page Follows)

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the day and year set forth above.

            BANK:

PARK NATIONAL BANK
      By   /s/ C. Daniel DeLawder         Its Chairman        INSURED:
      /s/ David L. Trautman       DAVID L. TRAUTMAN           

7



--------------------------------------------------------------------------------



 



EXHIBIT A
BENEFICIARY DESIGNATION FORM
SPLIT-DOLLAR AGREEMENT
Pursuant to Section 3 of the Split-Dollar Agreement (the “Agreement”), I, DAVID
L. TRAUTMAN, hereby designate the beneficiary(ies) listed below to receive any
benefits under the Agreement that may be due upon my death. This designation
shall replace and revoke any prior designation of beneficiary(ies) made by me
under the Agreement.
Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*:
 
 
 
 
 

*   If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless you have otherwise provided above. Further, if
you have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of your death, any remaining beneficiary(ies) will share
equally, unless you have provided otherwise above. If no primary beneficiary
survives you, then the contingent beneficiary designated below will receive any
benefits due upon your death. In the event you have no designated beneficiary
upon your death, any benefits due will be paid to your estate. In the event that
you are naming a beneficiary that is not a person, please provide pertinent
information regarding the designation.

Full Name, Address and Social Security Number of Contingent Beneficiary:
 
 
 
 
Date May 19, 2008

          /s/ David L. Trautman       DAVID L. TRAUTMAN     

          ACCEPTED:

Date May 19, 2008
    PARK NATIONAL BANK By   /s/ C. Daniel DeLawder         Its Chairman         
   

8



--------------------------------------------------------------------------------



 



         

EXHIBIT B
DEATH BENEFIT
DAVID L. TRAUTMAN
Date on which Insured attains:
Age 62 — March 25, 2023
Age 84 — March 25, 2045
Maximum Death Benefit — If Insured’s death occurs while Insured is in the
full-time employment of the Bank until the later of attaining Age 62, or actual
retirement, then the “Death Benefit” shall equal $1,342,000.
Reduced Death Benefit — If the Insured’s death occurs after the termination of
the Insured’s full-time employment with the Bank and following attainment of age
sixty-two (62), or actual retirement, then the “Death Benefit” shall equal the
amount listed on the schedule below, subject to the retirement conditions listed
below the table.

          Retirement year   Reduced Death Benefit
March 25, 2023 to March 24, 2024
  $ 1,342,000  
March 25, 2024 to March 24, 2025
  $ 1,281,000  
March 25, 2025 to March 24, 2026
  $ 1,220,000  
March 25, 2026 to March 24, 2027
  $ 1,159,000  
March 25, 2027 to March 24, 2028
  $ 1,098,000  
March 25, 2028 to March 24, 2029
  $ 1,037,000  
March 25, 2029 to March 24, 2030
  $ 976,000  
March 25, 2030 to March 24, 2031
  $ 915,000  
March 25, 2031 to March 24, 2032
  $ 854,000  
March 25, 2032 to March 24, 2033
  $ 793,000  
March 25, 2033 to March 24, 2034
  $ 732,000  
March 25, 2034 to March 24, 2035
  $ 671,000  
March 25, 2035 to March 24, 2036
  $ 610,000  
March 25, 2036 to March 24, 2037
  $ 549,000  
March 25, 2037 to March 24, 2038
  $ 488,000  
March 25, 2038 to March 24, 2039
  $ 427,000  
March 25, 2039 to March 24, 2040
  $ 366,000  
March 25, 2040 to March 24, 2041
  $ 305,000  
March 25, 2041 to March 24, 2042
  $ 244,000  
March 25, 2042 to March 24, 2043
  $ 183,000  
March 25, 2043 to March 24, 2044
  $ 122,000  
March 25, 2044 to March 24, 2045
  $ 61,000  
March 25, 2045 and thereafter
  $ 0  

Notwithstanding the above schedule, payment of Death Benefit after Insured’s
retirement (later of age 62 or actual retirement) shall be subject to the
following retirement conditions:

  1.   Insured is fully vested in Park National Corporation’s Pension Plan.    
2.   After retirement, Insured has not been employed by any financial services
firm offering like or similar products as the Bank, except with written approval
of the Bank.     3.   Insured’s termination of employment from Bank has not been
for cause as determined by the Board of Directors of the Bank; if termination is
determined to be for cause, a letter so stating shall be sent by certified mail
to the Insured within ninety (90) days of termination of employment from the
Bank.     4.   Insured shall not be entitled to a life insurance benefit after
reaching age 84.

9



--------------------------------------------------------------------------------



 



EXHIBIT C
ENDORSED Policy
DAVID L. TRAUTMAN
This Agreement pertains to the life insurance policies (the “Policy”) listed on
this Exhibit C, attached and made a part of this Split-Dollar Agreement May 19,
2008:
Insurer: The Guardian Life Insurance Company of America
Policy number: U020060

10